


109 HR 5650 IH: Renewable Fuels and Energy

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5650
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Hulshof (for
			 himself, Mr. Pomeroy,
			 Mr. Nussle,
			 Mr. Peterson of Minnesota,
			 Mr. Shimkus,
			 Mr. Terry,
			 Mr. Boswell,
			 Mr. Osborne,
			 Mr. Emanuel,
			 Mr. Moran of Kansas,
			 Mr. Salazar,
			 Mr. Moore of Kansas, and
			 Ms. Herseth) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent certain tax incentives for ethanol and biodiesel used as a
		  fuel.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuels and Energy
			 Independence Promotion Act of 2006.
		2.Credits for
			 alcohol and biodiesel used as a fuel made permanent
			(a)Income
			 tax
				(1)AlcoholSection
			 40 of the Internal Revenue Code of 1986 (relating to alcohol used as a fuel) is
			 amended by striking subsection (e).
				(2)BiodieselSection
			 40A of such Code (relating to biodiesel and renewable diesel used as fuel) is
			 amended by striking subsection (g).
				(b)Excise
			 tax
				(1)Alcohol mixture
			 used as a fuelSubsection (b) of section 6426 of such Code
			 (relating to alcohol fuel mixture credit) is amended by striking paragraph
			 (5).
				(2)Biodiesel
			 mixture used as a fuelSubsection (c) of section 6426 of such
			 Code (relating to biodiesel mixture credit) is amended by striking paragraph
			 (6).
				(3)Alcohol and
			 biodiesel mixtures not used for taxable purposesParagraph (5) of
			 section 6427(e) of such Code, as amended by the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users, is amended—
					(A)by striking
			 subparagraphs (A) and (B),
					(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively,
			 and
					(C)in subparagraph
			 (A), as so redesignated, by striking subparagraph (D) and
			 inserting subparagraph (B).
					
